Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 and 3/15/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujisawa (US 2020/0300445).
Re claim 1: Fujisawa discloses a luminaire comprising: a luminaire head (30, fig. 1) comprising one or more optical devices (33, fig. 21) (lens, see para [0125]); a movement system (2, 20, fig. 2) mechanically coupled to the luminaire head (30) and configured to rotate the luminaire head around an axis of rotation (rotational axis of X, fig. 2) (see para [0036] and [0092]), the movement system comprising: a motor (61, fig. 14) comprising a motor shaft (612, fig. 14) having a first part (part of 612, fig. 14) extending from a first side of the motor (side of 612, fig. 11), the first part of the motor shaft (part of 612, fig. 11) coupled via a first mechanical coupling (64, fig. 16) to the luminaire head (30) and configured to cause rotation (rotate about rotational axis 621, see para [0095]) of the luminaire head (30) about the axis of rotation (rotational axis of X); a braking system (50, fig. 14) coupled via a second mechanical coupling (54, fig. 15) to the motor shaft (612) and configured to inhibit rotation (preventing the lamp head 30 to pivot about the second rotational axis, see para [0111]) of the luminaire head (30); and a control system (control unit, see para [0135]) electrically coupled (controlling, see para [0135]) to the motor (61) and the braking system (50), the control system (control unit, see para [0135]) configured to engage the braking system (50) by: determining whether the motor (61) is rotating (see para [0111]); and engaging the braking system (50) when it is determined that the motor is not rotating (increase the force for maintaining the angle, see para [0111]).  

Re claim 2: Fujisawa discloses the braking system (50, fig. 14) is coupled to (coupled via 52, fig. 15) the first part of the motor shaft (part of 612, fig. 15).  

Re claim 3: Fujisawa discloses the motor shaft (612, fig. 14) having a second part (611, fig. 14) extending from a second side of the motor (side of 61, fig. 16), wherein the braking system (50, fig. 15) is coupled (coupled via 52) to the second part of the motor shaft (611, fig. 14).  

Re claim 4: Fujisawa discloses the braking system (50, fig. 14) is coupled directly (54 coupled directly to 612 of 61, figs. 15 and 16) (see para [0105]) to the motor shaft (61, fig. 14).  

Re claim 5: Fujisawa discloses the control system (control unit, see para [0135]) is configured to remove power from the motor after engaging the braking system (power supply is stopped, see para [0110]) (see para [0111]).  

Re claim 6: Fujisawa discloses the braking system (50, fig. 14) is configured to inhibit rotation of the luminaire head (30, fig. 2) when the luminaire ceases to receive electrical power (keeps the position, see para [0111]).  

Re claim 8: Fujisawa discloses the control system (control unit, see para [0135]) is configured to disengage the braking system by: causing power to be applied to the motor (power is supplied, see para [0111]); determining whether power has been applied to the motor (see para [0111]); and disengaging the braking system when it is determined that power has been applied to the motor (releases the mesh contact … suppress the brake unit 50 from preventing the lamp head 30 to pivot, see para [0111]).  

Re claim 11: Fujisawa discloses a luminaire comprising: a luminaire head (30, fig. 1) comprising one or more optical devices (33, fig. 21) (lens, see para [0125]); a movement system (2, 20, fig. 2) mechanically coupled to a first optical device (optical member, see para [0125]) of the one or more optical devices and configured to move the first optical device (optical member is moved since 30 is moved), the movement system (2, 20) comprising: motor (61, fig. 14) comprising a motor shaft (612, fig. 14) having a first part (part of 612, fig. 14) extending from a first side of the motor (side of 612, fig. 11), the first part of the motor shaft (part of 612, fig. 11) coupled via a first mechanical coupling (64, fig. 16) to the first optical device (optic of 30) and configured to cause rotation (rotate about rotational axis 621, see para [0095]) of the first optical device (optic of 30) about the axis of rotation (rotational axis of X); a braking system (50, fig. 14) coupled via a second mechanical coupling (54, fig. 15) to the motor shaft (612) and configured to inhibit rotation (preventing the lamp head 30 to pivot about the second rotational axis, see para [0111]) of the first optical device (optic of 30); and a control system (control unit, see para [0135]) electrically coupled (controlling, see para [0135]) to the motor (61) and the braking system (50), the control system (control unit, see para [0135]) configured to engage the braking system (50) by: determining whether the motor (61) is rotating (see para [0111]); and engaging the braking system (50) when it is determined that the motor is not rotating (increase the force for maintaining the angle, see para [0111]).

Re claim 12: Fujisawa discloses the braking system (50, fig. 14) is coupled to (coupled via 52, fig. 15) the first part of the motor shaft (part of 612, fig. 15).  

Re claim 13: Fujisawa discloses the motor shaft (612, fig. 14) having a second part (611, fig. 14) extending from a second side of the motor (side of 61, fig. 16), wherein the braking system (50, fig. 15) is coupled (coupled via 52) to the second part of the motor shaft (611, fig. 14).  

Re claim 14: Fujisawa discloses the braking system (50, fig. 14) is coupled directly (54 coupled directly to 612 of 61, figs. 15 and 16) (see para [0105]) to the motor shaft (61, fig. 14).  

Re claim 15: Fujisawa discloses the control system (control unit, see para [0135]) is configured to remove power from the motor after engaging the braking system (power supply is stopped, see para [0110]) (see para [0111]).  

Re claim 16: Fujisawa discloses the braking system (50, fig. 14) is configured to inhibit rotation of the first optical device (optic of 30, fig. 2) when the luminaire ceases to receive electrical power (keeps the position, see para [0111]).  

Re claim 17: Fujisawa discloses the control system (control unit, see para [0135]) is configured to disengage the braking system by: causing power to be applied to the motor (power is supplied, see para [0111]); determining whether power has been applied to the motor (see para [0111]); and disengaging the braking system when it is determined that power has been applied to the motor (releases the mesh contact … suppress the brake unit 50 from preventing the lamp head 30 to pivot, see para [0111]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2020/0300445) in view of Erens et al. (US 2020/0278080) (hereinafter Erens).
Re claim 9: Fujisawa fails to teach the control system is configured to determine whether power has been applied to the motor by sensing a current applied to the motor.  
Erens teaches a control system (control device, see para [0135]) is configured to determine whether power has been applied to the motor by sensing a current applied to the motor (sensor used to check the current applied, see para [0137]).
Therefore, in view of Erens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control system of Fujisawa to determine whether power has been applied to the motor by sensing a current applied to the motor, in order to provide another means of detecting whether to apply the brake or not.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2020/0300445) in view of Kitano et al. (US 2017/0130945) (hereinafter Kitano).
Re claim 10: Fujisawa fails to teach the control system is configured to receive a Motion command via a data link and rotate the motor in response to the Motion command only when the braking system is disengaged.  
Kitano teaches a control system (10, fig. 1) is configured to receive a Motion command (Ma, fig. 1) via a data link (12, fig. 1) and rotate the motor in response to the Motion command only when the braking system is disengaged (rotation of the motor from the communication signal Ma, see para [0033]).  
Therefore, in view of Kitano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control system of Fujisawa to receive a Motion command via a data link and rotate the motor in response to the Motion command only when the braking system is disengaged, in order to selectively control rotation of the luminaire.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2020/0300445) in view of Yamamoto (US 2018/0112859).
Re claim 18: Fujisawa teaches a luminaire comprising: a luminaire head (30, fig. 1) comprising one or more optical devices (33, fig. 21) (lens, see para [0125]); a movement system (2, 20, fig. 2) mechanically coupled to a luminaire mechanism (31) of the luminaire (30) and configured to move the luminaire mechanism (31), the movement system (2, 20) comprising: a motor (61, fig. 14) comprising a motor shaft (612, fig. 14) having a first part (part of 612, fig. 14) extending from a first side of the motor (side of 612, fig. 11), the first part of the motor shaft (part of 612, fig. 11) coupled via a first mechanical coupling (64, fig. 16) to the luminaire mechanism (31) and configured to cause rotation (rotate about rotational axis 621, see para [0095]) of the luminaire mechanism (30) about the axis of rotation (rotational axis of X); a braking system coupled via a second mechanical coupling to a shaft of the motor and configured to inhibit movement of the luminaire mechanism; and a braking system (50, fig. 14) coupled via a second mechanical coupling (54, fig. 15) to the motor shaft (612) and configured to inhibit rotation (preventing the lamp head 30 to pivot about the second rotational axis, see para [0111]) of the luminaire head (30); and a control system (control unit, see para [0135]) electrically coupled (controlling, see para [0135]) to the motor (61), the braking system (50), the control system (control unit, see para [0135]) configured to engage the braking system (50) by: determining whether the motor (61) is rotating (see para [0111]); and upon determining that the motor is not rotating (increase the force for maintaining the angle, see para [0111]): engaging the braking system (50).
However, Fujisawa fails to teach a control system electrically coupled to a non-volatile memory, storing in the non-volatile memory a current absolute position of the luminaire mechanism.  
Yamamoto teaches a non-volatile memory (72, fig. 3)  (CPU or external storage device, such as EPROM, see para [0038]), storing in the non-volatile memory (72) a current absolute position of the luminaire mechanism (storing, angle information of the head unit 2, see para [0038]).
Therefore, in view of Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a non-volatile memory electrically coupled to the control system of Fujisawa and the control system is configured to store in the non-volatile memory a current absolute position of the luminaire mechanism, in order to maintain a desired position of the luminaire.

Re claim 19: Fujisawa teaches the braking system (50, fig. 14) is coupled to (coupled via 52, fig. 15) the first part of the motor shaft (part of 612, fig. 15).  

Re claim 20: Fujisawa teaches the motor shaft (612, fig. 14) having a second part (611, fig. 14) extending from a second side of the motor (side of 61, fig. 16), wherein the braking system (50, fig. 15) is coupled (coupled via 52) to the second part of the motor shaft (611, fig. 14).  

Re claim 21: Fujisawa teaches the braking system (50, fig. 14) is coupled directly (54 coupled directly to 612 of 61, figs. 15 and 16) (see para [0105]) to the motor shaft (61, fig. 14).  

Re claim 22: Fujisawa teaches the control system (control unit, see para [0135]) is configured to remove power from the motor after engaging the braking system (power supply is stopped, see para [0110]) (see para [0111]).  

Re claim 23: Fujisawa teaches the braking system (50, fig. 14) is configured to inhibit rotation of the luminaire mechanism (30, fig. 2) when the luminaire ceases to receive electrical power (keeps the position, see para [0111]).  

Re claim 24: Fujisawa teaches the control system (control unit, see para [0135]) is configured to disengage the braking system by: causing power to be applied to the motor (power is supplied, see para [0111]); determining whether power has been applied to the motor (see para [0111]); and disengaging the braking system when it is determined that power has been applied to the motor (releases the mesh contact … suppress the brake unit 50 from preventing the lamp head 30 to pivot, see para [0111]).  

Allowable Subject Matter
Claims 7 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the control system is configured to: receive a Braking Friction command via a data link, the Braking Friction command comprising data representing a desired amount of braking friction of the braking system; and adjust a braking friction of the braking system electrically in response to the data of the Braking Friction command with respect to claim 7; and control system is configured to prepare the movement system for motion by, prior to disengaging the braking system: reading the current absolute position of the luminaire head from the non-volatile memory; and initializing a motion control system with the current absolute position with respect to claim 25, as specifically called for in the claimed combinations.
Claim 26 is allowable since it is dependent upon claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasmussen et al. (US 2015/0003099), Brutsche et al. (US 2011/0164428), Dalsgaard et al. (US 2013/0201686), Evans (US 2009/0323363), and Dalsgaard et al. (US 2013/0201703) disclose a similar luminaire with rotating mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875